Case 2:10-cv-02734-CCC-MF Document 1123 Filed 02/12/21 Page 1 of 1 PageID: 62981




                                                                               e-mail: kmarino@khmarino.com



                                          February 12, 2021

  VIA ECF
  Honorable Claire C. Cecchi, U.S.D.J.
  United States District Court
  District of New Jersey
  50 Walnut Street
  Newark, NJ 07101

          Re:    In re Biogen ’755 Patent Litigation, No. 2:10-cv-02734-CCC-MF

  Dear Judge Cecchi:

          Biogen respectfully submits this letter in response to that one by Defendants Bayer
  HealthCare Pharmaceuticals Inc. (“Bayer”) and Novartis Pharmaceuticals Corp. (“Novartis”)
  (collectively, “Bayer”) on February 4, 2021 [ECF No. 1122].

          For the reasons set forth in Biogen’s letters to the Court dated January 15, 2021 [ECF No.
  1115] and January 27, 2021 [ECF No. 1120], Biogen opposes the request by Bayer for entry of a
  final judgment at this time. Biogen respectfully requests that rather than enter judgment as Serono
  and Bayer have requested, the Court instead schedule a status conference in six months for an
  update on the status of any Patent Office or Supreme Court proceedings. If the Court intends to
  enter final judgment in favor of Bayer, Biogen respectfully requests an opportunity to address the
  form of Bayer’s proposed judgment [ECF No. 1122-1].

         Thank you for your consideration.


                                               Respectfully submitted,


                                               Kevin H. Marino

  cc: All counsel of record
